Name: Commission Regulation (EEC) No 1812/86 of 11 June 1986 on the sale by tender, for export, of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 86 Official Journal of the European Communities No L 157/43 COMMISSION REGULATION (EEC) No 1812/86 of 11 June 1986 on the sale by tender, for export, of beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies have large stocks of beef ; whereas there are outlets in certain third countries for the products concerned ; Whereas the meat should be offered for sale by means of a tendering procedure held at regular intervals ; Whereas, in view of certain special features of the sale and in particular for the purposes of control, the minimum tendering quantity should be set fairly high ; Whereas, in view of the level of stocks in the various Member States, provision should be made for ensuring that sales of meat are organized in several Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . Intervention agencies shall , during the period of validity of the standing invitation to tender, organize specific sales by invitation to tender in respect of any bone-in beef which is still available. The deadline for submitting tenders in respect of each specific sale by invitation to tender shall be 12 noon on the second Wednesday of the month concerned or, if that day is not a working day, 12 noon on the next working day. However, the first deadline for submitting tenders shall be 12 noon on 20 June 1986 . Intervention agencies shall draw up a notice of invitation to tender for the specific sale which shall include the following : (a) the quantities of bone-in beef offered for sale, and (b) the deadline and place for submitting tenders. 2 . By way of derogation from Articles 6 and 7 of Regu ­ lation (EEC) No 2173/79, the provisions of and the Annex to this Regulation shall serve as a general notice of invitation to tender for sales held at regular intervals . 3 . Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in the Annex to this Regulation . The intervention agencies shall , moreover, display the notices referred to in paragraph 1 at their head offices and may also publish them elsewhere. 4. By way of derogation from Article 8 of Regulation (EEC) No 2173/79, tenders shall not indicate at which cold store or stores the products are held . Article 3 1 . An offer shall be valid only if it relates to a quantity of not less than 10 000 tonnes . It shall relate to an equal weight of forequarters and hindquarters and shall contain a single price per 100 kg for the whole quantity specified in the offer. 2. Upon expiry of the time limit for submitting tenders, the operator shall send a copy of his tender by telex to the Commission of the European Communities, Division VI/D/2, 200 rue de la Loi, B-1049 Brussels (Telex : 22037 b agree). 3 . After the tenders received in respect of each specific invitation to tender have been examined, either one or more minimum selling prices shall be fixed, taking account in particular of the fact that at least 40 % of the quantities sold must come from Italian stocks and that the quantities sold must come from at least three Member States, or the sale will not be proceeded with . HAS ADOPTED THIS REGULATION : Article 1 1 . Forequarters and hindquarters held by intervention agencies and taken over by them before 1 April 1986 shall, in accordance with this Regulation, be offered for sale by tender at regular intervals . 2. The meat shall be sold for export to Brazil . 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Commission Regulation (EEC) No 2173/79 (3), and in particular Articles 6 to 12 thereof. 4. Intervention agencies shall, wherever possible, sell the products which have been in storage for the longest period. They shall sell only the products which they hold and which are stored in the territory of the Member State to which they belong. (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 251 , 5 . 10 . 1979, p. 12. No L 157/44 Official Journal of the European Communities 12. 6 . 86 2. By way of derogation from Article 19 of Regulation (EEC) No 2173/79 the buyer shall, within three months of taking over the meat and for each quantity which he has taken over, pay the intervention agency the purchase price . 3 . The security referred to in paragraph 1 shall be released provided the provisions of paragraph 2 have been complied with . Article 7 The following is hereby added to Part I, 'Products to be exported in the same state as that in which they were when removed from intervention stock', of the Annex to Regulation (EEC) No 1687/76 : '22. Commission Regulation (EEC) No 1812/86 of 11 June 1986 on the sale by tender, for export, of beef held by certain intervention agencies (22). H OJ No L 157, 12. 6 . 1986, p. 43 .' 4. The time limit specified in Article 1 1 of Regulation (EEC) No 2173/79 shall, for the purposes of this Regula ­ tion, be three working days instead of five working days. I Article 4 1 . By way of derogation from the second indent of Article 15 (2) (b) of Regulation (EEC) No 2173/79 and without prejudice to Article 16 of that Regulation, the security specified in Article 15 ( 1 ) of the said Regulation shall be released as soon as the quantity laid down in the contract has been taken over by the buyer. For the purposes of Article 16 of the said Regulation, the lodging of the guarantee specified in Article 6 shall be regarded as the payment. 2. Before the contract is concluded and in no case later than the fifth working day after the tenderer has been notified in accordance with Article 11 of Regulation (EEC) No 2173/79 , the buyer shall lodge, by way of guarantee that the products will be exported to Brazil , an amount of security of 260 ECU per 100 kg. 3 . The security specified in paragraph 2 shall be released only when the evidence referred to in Article 13 (4) of Commission Regulation (EEC) No 1687/76 (') and a statement from 'Interbras' (2) to the effect that it has taken over the products concerned have been produced within the time limits laid down in Article 31 of Regulation (EEC) No 2730/79 . Article 5 1 . The meat shall be taken over by the buyer not later than 28 November 1986. 2. The customs export formalities must be completed not later than one month after the meat has been taken over. Article 6 1 . Before the meat is taken over, the buyer shall, within the period specified in Article 5 ( 1 ), lodge with the inter ­ vention agency concerned and in respect of each quantity which he takes over, a security of an amount correspon ­ ding to the purchase price plus 10 ECU per 100 kg. Article 8 Member States shall, without delay, notify the Commis ­ sion of :  the tenders they have received,  the quantities :  for which there is a sales contract,  which have been taken over, in accordance with this Regulation . Article 9 The sales provided for in Commission Regulations (EEC) No 984/81 (3) and (EEC) No 2670/85 (4) are hereby suspended from the second day which precedes the dead ­ line for submitting tenders in respect of each specific invitation to tender until the day of the publication of the Regulation fixing the minimum prices for the sale by tender concerned. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 190, 14. 7. 1976, p. 1 . (2) Petrobras Comercio Internacional SA  Interbras, RÃ ºa do RosÃ ¡rio 90, Centro, Cep 20.041 , Rio de Janeiro-RJ, Brasil (Tel : (021 ) 296-2033, Telex : (021 ) 21 709). (3) OJ No L 99, 10 . 4. 1981 , p . 84. 0 OJ No L 253, 24. 9 . 1985, p . 8 . 12. 6 . 86 Official Journal of the European Communities No L 157/45 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE  ALLEGATO  BIJLAGE  ANEXO Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  DirecÃ §Ã £o dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfsleven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02/230 17 40, tÃ ©lex 240 76 OBEA BRU B BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 4538 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302 DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tel . (01 ) 92 70 00, telex 151 37 DK NEDERLAND : Voedselvoorzienings in- en verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396